Per Curiam.
The facts in this case are like the facts in Peake v. Yule, ante, 675 (82 N. W. 514), and that case is controlling of the present, except one other question is here raised. It is claimed by the defendant that the action is barred by the statute of limitations. We think *685not.' That question is controlled by the case of Wardle v. Hudson, 96 Mich. 432 (55 N. W. 992). The statute did not begin to run until the time the assessment was made. See Smith v. Bell, 107 Pa. St. 352.
The judgment must be affirmed.